GIERKE, Justice.
Under our authority to issue supervisory' writs, this Court, on July 19, 1984, directed entry of an order to stay a transfer of custody of Steven Thomas Glaser from his paternal grandparents, Harold and Theresa Patzer, to his biological mother, Cheri L. Glaser.
After entry of our supervisory writ staying transfer of custody, the district court, on August 7, 1984, entered a final order awarding custody of Steven to Cheri. The Patzers have filed an appeal from that order which is pending before this Court.
On August 14, 1984, Cheri filed a motion to vacate our stay. We deny the motion and continue the stay until final disposition of the Patzers’ appeal.
Although Cheri has requested us to vacate the stay, thereby allowing her to immediately take custody of Steven, we believe it would be improvident to do so pending final disposition of the appeal. It is undisputed that Steven is now and has been in the Patzers’ physical custody for almost all of his five years of life. We are not persuaded by the reasons advanced by Cheri that it would be wise or beneficial to alter the status quo pending final disposition of the appeal.
Accordingly, the motion to vacate is hereby denied.
ERICKSTAD, C.J., and PEDERSON, VANDE WALLE and SAND, JJ., concur.